Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to communications entered 5/13/2022

Claims pending: 1,5-9,11,13,19,23,27,36,42,49,50,53,54,57,60,63,69,78-81,89,95,136,137,141-144
Claims withdrawn: 13,57,60,69,78-81,89,95,136,137
Claims currently under consideration: 1,5-9,11,19, 23, 27,36,42,49, 50, 53, 54, 63,141-144

Priority
This application has a filing date of 09/05/2017 and has PRO 62/384,088 filed 09/06/2016.

Withdrawn Objection(s) and/or Rejection(s)
Any rejection from the previous office action not reiterated below is hereby withdrawn.

New Claim Rejection(s)  – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5-9,11,19, 23, 27,36,42,49, 50, 53, 54, 63,141-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns new matter.
As currently amended, the limitation of ‘a class I MHC comprising a beta chain encoded by a HLA-DM, HLA-DO, HLA-DP or HLA-DQ gene’ has been added to claim 1 lines 8-13, whereas the second paragraph at p 9 of the current response urges support therefor may be found in paragraphs 0009,0012,0070 and 0071 of the present published application. However, in reviewing the passages, at best the examiner only finds description of a class I alpha chain or else class II beta chain.  Indeed, as detailed more in the indefiniteness rejection below, a class I MHC does not have a beta chain. Furthermore, the passages do not describe class I MHCs at HLA-D loci, which are class II genes.
	As such, the specification as originally filed provided no implicit or explicit support therefor the amendment and the current remarks do not point where the changes may be found in the priority document.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1,5-9,11,19, 23, 27,36,42,49, 50, 53, 54, 63,141-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the metes and bounds uncertain are as follows.
Claim 1 lines 8-11 are drawn to a class I MHC comprising a beta chain encoded by a HLA-DM, HLA-DO, HLA-DP, HLA-DQ or HLA-DR gene, however it is noted that a class I MHCs do not have a beta chain per se, but rather associate with beta2microglobulin. Moreover while HLA-DM, HLA-DO, HLA-DP, HLA-DQ and  HLA-DR  encode beta chains, such genes encode class II MHCs. Accordingly, it is not clear what claim 1 is intending to encompass.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 1 are rejected as being indefinite as well.

New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,5-9,11,19, 23, 27,36,42,49, 50, 53, 54, 63,141-144 are rejected under 35 U.S.C. 102(1 and 2) as being anticipated by Rajasekaran et al (WO 2013/119845 – IDS entry 5/13/2022).
As in claims 5,6,7,8,11,36,49,53,143 and appearing to read on claim 1 Rajasekaran et al teach throughout the document and especially the abstract, example 12 and paragraph 0169, a peptide microarray comprising a plurality of, for example, twelve residue unique peptides in the form of pMHC assemblies, each assembly comprising a microarray peptide and a major histocompatibility complex (MHC) with BSA as a carrier, wherein: each peptide is non-covalently bound to a MHC forming an integral component thereof and is attached to a surface of the peptide microarray at its C-terminus via a linker such as aminohexanoic acid or 2-10 PEGs; the MHCs include class I MHCs that inherently have an alpha-chain necessarily encoded by one of a HLA-A,B,C,E,F or G gene (and a beta2 microglobulin chain); the plurality of peptides are spatially ordered and their sequences are predetermined being synthesized on the surface. See also figure 20.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639